                                   Case 4:20-cv-05917-DMR Document 1-1 Filed 08/21/20 Page 1 of 5

                                                         Exhibit A to the Complaint
Location: San Jose, CA                                                                              IP Address: 98.207.137.235
Total Works Infringed: 40                                                                           ISP: Comcast Cable
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            05/22/2020   Blacked      05/18/2020     06/08/2020   PA0002243644
          5E096E8A4463655085C9745951AEEF0AE470964D                              05:36:38     Raw
          File Hash:
          404B8781248484E77ED3A53F18075DAC3AA48B8C4EAF749FF468156D47211A77
 2        Info Hash:                                                            05/08/2020   Blacked      07/06/2019     08/02/2019   PA0002192304
          90AF3C86FC0ECD0146DDFE57BFEAA4E26D079194                              22:07:59     Raw
          File Hash:
          6C07F7106D560D21F03E3A88304E502368948D9E4E838909E453898AD6BEBA00
 3        Info Hash:                                                            05/08/2020   Blacked      05/02/2020     05/19/2020   PA0002241471
          1A68CEFD839B4A5FA014E644010905E3E4BAED62                              06:12:11
          File Hash:
          7CDA00D746D072CCE1C0D3344AD569A602F6BEC79989A46C3BD5B855AEA3089F
 4        Info Hash:                                                            04/17/2020   Tushy        05/01/2018     06/19/2018   PA0002126640
          E07877B71CF19666B48388AB9C202988860AC477                              17:24:07
          File Hash:
          A322DDC118786F478AF8E88429DB19350012AE87942D7E47B70598691EC6D8EC
 5        Info Hash:                                                            03/02/2020   Blacked      01/17/2020     02/20/2020   PA0002229055
          DB497BED967866328C462CD1A231FA28CB64FD11                              07:52:06     Raw
          File Hash:
          FC1D827EB4C7B83CB646EB678BEE163F7DE809FF2F1AD43E7C3D7CADF1AF71BF
 6        Info Hash:                                                            02/02/2020   Vixen        01/29/2020     02/20/2020   PA0002229058
          FF16D5C558E22B9BA334778EF92DDCAC4B9C219F                              09:39:42
          File Hash:
          0A6AC3A4977BD540B7DF072701AB010EE0AFC960275C3F4BBE458E3B8FAEF669
 7        Info Hash:                                                            02/02/2020   Vixen        01/04/2020     01/27/2020   PA0002223959
          728FEEBA350EC584BC7E9E2759A64F759E9B7855                              09:35:56
          File Hash:
          AD5470EFA8A5C85886C8855DB48558326273F73168397DFFC88EE5E6B5BB1A2A
 8        Info Hash:                                                            01/28/2020   Blacked      01/27/2020     03/15/2020   PA0002240550
          093FF3C313504ED32913B9D8DACBB6EE2E888959                              06:33:24     Raw
          File Hash:
          DBB3A1ECDC30D2E12E9E548DFDACC26F3552C761C387C14986872EB72DC07517
                                Case 4:20-cv-05917-DMR Document 1-1 Filed 08/21/20 Page 2 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         12/22/2019   Vixen     11/20/2019   12/09/2019   PA0002216255
       C66CB7D5D924FC8D5C68C719745BB62596B66AFD                           00:31:18
       File Hash:
       031ACED7B2C24AB488358162A8C9D1CB410F3313AFF7A11A596876477EFD2BB9
10     Info Hash:                                                         11/25/2019   Vixen     06/13/2019   08/02/2019   PA0002192295
       CF62819AF207B3FD24DFC840AABBD639C3D3A357                           07:57:38
       File Hash:
       FBD2DC1EED9D589984153B4D6899968848F10A33226AEC8B21BD9375F85823F9
11     Info Hash:                                                         11/17/2019   Blacked   07/29/2019   09/11/2019   PA0002214887
       6BF27EB20DF3D1314583CFFC4C2EDAF57456DA3F                           08:38:53
       File Hash:
       B33C85A41CE7B8B0145A635645D039974B7A8552D267B9421DF9743946831473
12     Info Hash:                                                         11/16/2019   Vixen     07/03/2018   07/26/2018   PA0002112153
       8F914AD5D985A4614B945A9CBAEA70996038A99E                           10:58:41
       File Hash:
       499AAECDDEB0EF38775D6585DDFB835C753A3B942C24192C172D512837C47F65
13     Info Hash:                                                         11/16/2019   Tushy     07/10/2019   08/02/2019   PA0002192298
       8D8B141E253AE7DCFA9C272FEE019EECAF0AF78A                           10:53:51
       File Hash:
       A399FCE7537A99253E2EAB3EB9A43879FE9EA0D9791E3EFDD3EE2373E6769A6E
14     Info Hash:                                                         10/30/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       DD83AC897A4FD8B1B938F028E4B3C78C1897F531                           07:05:20     Raw
       File Hash:
       AA897643CB22B26D76F905513CF325BF3502E8A343DA47AEB1E5740EB4A03DD1
15     Info Hash:                                                         09/26/2019   Vixen     09/21/2019   10/01/2019   PA0002217349
       D180CCB76299423461544F293503A24A3ECBAE97                           08:42:35
       File Hash:
       71B5CA2BE906122090168ED5474897BFE2E7A6DE27F38F921D05921FAF72D031
16     Info Hash:                                                         09/23/2019   Blacked   08/05/2019   08/27/2019   PA0002213302
       8FCE7D42A6556C1B82F12839B018885BBCF4DB6D                           09:25:21     Raw
       File Hash:
       D2A14C9B3227E4A4B1815A18E02EB1FF7428574E2604DF93DDA9C74A0B8F7ECF
17     Info Hash:                                                         09/23/2019   Tushy     05/11/2018   05/24/2018   PA0002101379
       FDF2C8AE50747F233C8E1FAA401D78348A23859C                           09:20:18
       File Hash:
       48E442C8FA37BF89F5E8CDB35711F41AB038DEC68E2CBDF7E1F50BFF6228F8AF
                                Case 4:20-cv-05917-DMR Document 1-1 Filed 08/21/20 Page 3 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         09/14/2019   Tushy     02/05/2018   02/20/2018   PA0002104194
       35716DE321621E8E0C6E0CCBBDAE0F46628F447A                           07:50:48
       File Hash:
       A2532A60F98F1150D7CA2A1B34F5C29647CC1B1CDDA893DE0EAD967140B49AC8
19     Info Hash:                                                         09/02/2019   Tushy     12/20/2018   01/22/2019   PA0002147682
       1370C51E6EC227CA518D2A1134D4A9308CF6F965                           07:21:49
       File Hash:
       1F0BE867BA4817CBB3D602F626412F4405E4359CB42D55CBADB3C52B7B505A43
20     Info Hash:                                                         08/26/2019   Blacked   07/11/2019   09/17/2019   PA0002216212
       6478D6818B6843DC1DEE5BD5A6C05F7B6D37EC2E                           06:45:00     Raw
       File Hash:
       B98513AE2490FF3F323AE1CC7F75EC58C20154B89A409B54083E456853E5E623
21     Info Hash:                                                         08/26/2019   Blacked   08/15/2019   09/17/2019   PA0002216211
       6C446C346678513AA2E73F07FB90B7112EBE707F                           06:43:03     Raw
       File Hash:
       249303FB0D18D0DC7C7EC04ADB7B8922578C4F9AF6A8CF6EE5DAE94EA3BFAD93
22     Info Hash:                                                         08/26/2019   Blacked   08/25/2019   09/11/2019   PA0002199991
       973A870D555049DC68BB9A3D667902BFC69FBD3D                           06:40:35     Raw
       File Hash:
       F291E9A5D2284337B5F9CE58EF735849D834C5ACF9618C0F86C2564FA7B7F1B2
23     Info Hash:                                                         08/26/2019   Vixen     04/29/2019   06/03/2019   PA0002178770
       8F104C89FA74744BEB02B58214813B42F91E779A                           06:36:06
       File Hash:
       3AC4C4ABEF58092E0A30B0621D5016FAB655BFD1954D745D95DF327D6A702E11
24     Info Hash:                                                         08/16/2019   Blacked   07/21/2019   08/27/2019   PA0002213243
       0BB45C1043F264656FD238E2E8E117B9E06AD6A0                           06:48:05     Raw
       File Hash:
       E4B2D26741E5832FCD58CC296E6598F185F73B2F0A5C24B92197FA20F4456F89
25     Info Hash:                                                         08/14/2019   Blacked   08/25/2018   10/16/2018   PA0002127783
       83B2F9CA22105C972F55D81AEFE628606713A3F4                           07:39:18     Raw
       File Hash:
       6089911F709755C54BB0473011AE1E3E8A15BC4B7B4BCEE571EDDE5B2F1862B5
26     Info Hash:                                                         08/14/2019   Tushy     08/09/2019   09/11/2019   PA0002199987
       9B0868ADF354DAA85E0ECB8C1DF783A6D1829660                           07:35:53
       File Hash:
       A054D0D2AA55E9326D3B0F091CE06AF5C4E95E0C686E69DEBD44C9F50FB47ACE
                               Case 4:20-cv-05917-DMR Document 1-1 Filed 08/21/20 Page 4 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         08/10/2019   Tushy     05/31/2019   06/17/2019   PA0002181300
       D7A7B422ED8B09C4D350D5DCD70FEE647946B146                           06:25:21
       File Hash:
       FCF279202902EA6E3D0FAD1FA98C56F0FA68266DBAFAC1801851C20D6393BB79
28     Info Hash:                                                         08/08/2019   Tushy     07/05/2019   08/27/2019   PA0002213300
       BD08CDC4AB37B1F288F5D245BC77FD72EC17895E                           05:59:10
       File Hash:
       9F66A4E0A7591B21704D3FFF246FBA254A816C87D2801350AB7A05FA1398CBB9
29     Info Hash:                                                         08/08/2019   Tushy     06/30/2019   07/17/2019   PA0002188300
       5C0D8ECA7365BEE319443F580FD34AFAA8ED2835                           05:58:16
       File Hash:
       C2018683EA9532C6F7C9389AF5BC6D4E6F65B7FE41A5A5370E7EE700531F4920
30     Info Hash:                                                         08/05/2019   Blacked   06/21/2019   08/27/2019   PA0002213241
       5F75B9CECC4F3FEEA7CE46BEDA2B70A0BA267B19                           08:08:55     Raw
       File Hash:
       98CDC17BC4D0A858192F41FD54802AA61EC55EE5616632DC63F7F18150DC90BA
31     Info Hash:                                                         08/02/2019   Blacked   07/31/2019   08/22/2019   PA0002195511
       662C42833DF0727F4B96196F88475B615B2F0D2B                           08:09:26     Raw
       File Hash:
       181A5A85F913157A0303150E1B0C7ECC81F7A63FC42BA1071B5236AC52A0432E
32     Info Hash:                                                         07/31/2019   Vixen     04/09/2019   04/29/2019   PA0002169963
       F25817E594908EA8A9E9E38596A20DA2D2230ADA                           11:09:47
       File Hash:
       1C87A9DA1C044AB0BB163AF53D4AFC3207AB4AB9F481586EF90413379D95FF70
33     Info Hash:                                                         07/28/2019   Blacked   07/24/2019   09/10/2019   PA0002199414
       B426DA516B5F87C97B1C1D5732F040BC16B1F5A4                           06:39:56
       File Hash:
       8D6DDB62698A011D6F8AEDECA858410D559FE50CDD8DF33B7527D8CBC1F54D77
34     Info Hash:                                                         06/30/2019   Blacked   11/13/2018   12/10/2018   PA0002145836
       B0CE169D460B3E10FDC06D60342FA7FD5FBE531B                           07:28:50     Raw
       File Hash:
       E701C43864BC713E4129A4F6CD46A51E0378F2B4D49F69835C388B372747A4C4
35     Info Hash:                                                         05/22/2019   Blacked   05/02/2018   06/19/2018   PA0002126647
       E2447BE4DD984247C285CA3332281DEBBAE74F6A                           08:35:06     Raw
       File Hash:
       74E4604D07BC40B6231CC7537ED8F323923AF44FDAC1EBEA201657537C33BB87
                                Case 4:20-cv-05917-DMR Document 1-1 Filed 08/21/20 Page 5 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         04/29/2019   Tushy     07/05/2018   08/07/2018   PA0002132399
       671DDFBC666A9FFA0E88AB3B20AB945C9AB2FF25                           08:21:31
       File Hash:
       C7DF534FBC22D1F8A3CBE7302B12921ADACF4D8678BB7F6F31860378AD44BB4A
37     Info Hash:                                                         04/29/2019   Blacked   01/07/2019   02/02/2019   PA0002155390
       2C87C60C1780C78E400F9EF552F85B1954FE1985                           08:20:45     Raw
       File Hash:
       4EAF5419CA409C379D27B8AB3A4A07121E433977C9A6F7ACB185636117A544BE
38     Info Hash:                                                         03/13/2019   Blacked   01/15/2019   02/02/2019   PA0002155371
       58184CB68D529D79E08EA022F599CCF0BFD7D6F6                           06:48:11
       File Hash:
       E5BB047396180753E471EC6ED81C2585F0EDD1E3933AEF7FDB64F6A94AED5A6E
39     Info Hash:                                                         02/16/2019   Blacked   11/18/2018   12/10/2018   PA0002146476
       D9261D3722C161272619A45A80E6F849B0BC63B5                           06:28:53     Raw
       File Hash:
       9272236D752743F64E074A94ECCD8E592FB3F4520DD24DD9BEFF5878C22DC176
40     Info Hash:                                                         02/16/2019   Blacked   12/13/2018   02/02/2019   PA0002154971
       ECFEC3C1CEA5BACDED5052AB2E57DEAAD83FFF39                           06:25:01     Raw
       File Hash:
       BF2324E563299B843D750C225AA4713748F774270CACA8F99C61C55B55BEC599
